Case 1:20-cv-03198-JMS-MG Document 42 Filed 03/23/21 Page 1 of 8 PageID #: 311




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

PATRICK L. WYATT,                                    )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:20-cv-03198-JMS-TAB
                                                     )
FIVE STAR TECHNOLOGY SOLUTIONS,                      )
LLC,                                                 )
                                                     )
                             Defendant.              )




                       REPORT AND RECOMMENDATION
              ON DEFENDANT'S MOTION FOR ORDER TO SHOW CAUSE

I.      Introduction

        Defendant Five Star Technology Solutions, LLC, seeks an order from the Court requiring

Plaintiff Patrick L. Wyatt to show cause "for relief from Plaintiff's ongoing and relentless

harassment on Defendant while this litigation is pending." [Filing No. 18, at ECF p. 1.] As set

forth below, Plaintiff has harassed and threatened Defendant's business and employees through

telephone calls, emails, and social media while this litigation is pending. Plaintiff's conduct is

unacceptable, and warrants sanctions through the Court's inherent authority to manage

proceedings before it. Accordingly, Defendant's motion should be granted. Plaintiff should be

admonished for his actions and required to pay Defendant's resulting costs and fees for having to

file this motion.
Case 1:20-cv-03198-JMS-MG Document 42 Filed 03/23/21 Page 2 of 8 PageID #: 312




II.    Discussion

       On December 3, 2019, Defendant terminated Plaintiff's employment. [Filing No. 1, at

ECF p. 2.] In January 2020, Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission. [Filing No. 1, at ECF p. 2.] Beginning in June 2020,

Defendant alleges that Plaintiff, via a Twitter account:

       engaged in a harassment campaign against Five Star, which included: (1)
       disclosure of Five Star's domain and IP address along with emoji's displaying
       images of bombs; (2) disclosing proprietary information regarding Five Star's
       customers; and (3) targeting substantially similar Twitter activity towards the
       friends and family of Five Star employees.

[Filing No. 18, at ECF p. 2.] Defendant sent Plaintiff cease and desist letters in September and

November 2020. [Filing No. 18-1; Filing No, 18-2.] However, Plaintiff's actions continued.

       Plaintiff filed his complaint in this action on December 14, 2020. [Filing No. 1.] On

December 21, 2020, Defendant received 14 telephone calls from Plaintiff impersonating one of

Defendant's partner corporations. [Filing No. 18-4, at ECF p. 2, 4.] On January 7, 2021,

Defendant received an additional 9 calls from the same number belonging to Plaintiff. [Filing

No. 18-4, at ECF p. 3, 5.] Defendant received and documented additional harassing

communications from Plaintiff through emails and social media accounts throughout January

2021. [Filing No. 18, at ECF p. 3-4.]

       On January 28, 2021, Defendant filed the instant motion for order to show cause. [Filing

No. 18.] Defendant requested that the Court "enter an order to show cause why Plaintiff should

not be barred from continuing his repeated and egregious harassment during the pendency of this

litigation." [Filing No. 18, at ECF p. 5.] On February 12, 2021, Defendant filed its first reply to

note that Plaintiff had failed to timely file a response. [Filing No. 19.] Plaintiff eventually

responded on February 18, 2021. [Filing No. 31.] In his response, Plaintiff admitted to much of



                                                  2
Case 1:20-cv-03198-JMS-MG Document 42 Filed 03/23/21 Page 3 of 8 PageID #: 313




the conduct at issue but insisted that his conduct was permissible, and that Defendant was

misleading the Court. [Filing No. 31, at ECF p. 2.] Attached to Plaintiff's response was a

purported declaration from Plaintiff, but it was unsigned. [Filing No. 31-1.] Based on this

significant omission, Defendant argued (in a second reply) that the declaration should be

stricken. [Filing No. 33.] Defendant also maintained Plaintiff's response was "entirely void of

any remorse or acknowledgement that his conduct has caused substantial harm and cost to

Defendant." [Filing No. 33, at ECF p. 1.]

        On March 1, 2021, Defendant's counsel filed a motion to withdraw the unsigned

declaration and substitute the same document with the signed version due to counsel's error.

[Filing No. 35.] The Court held a telephonic status conference on March 4, 2021, at which it

confirmed that Plaintiff had ceased any misconduct and admonished Plaintiff about engaging in

any such additional conduct. [Filing No. 39.]1 Defendant argues that while Plaintiff ceased his

conduct, "the fact remains that [Defendant] sustained substantial harm, leaving it no other option

than to seek court intervention and incur significant costs in doing so." [Filing No. 40, at ECF p.

1-2.]

        Federal district courts have the inherent power to manage proceedings and sanction

conduct. See, e.g., Chambers v. NASCO, Inc., 501 U.S. 32, 43, 111 S. Ct. 2123, 2132, 114 L. Ed.

2d 27 (1991) ("It has long been understood that certain implied powers must necessarily result to

our Courts of justice from the nature of their institution, powers which cannot be dispensed with

in a Court, because they are necessary to the exercise of all others. For this reason, Courts of




1
 While the Court denied the motion to strike, it allowed Defendant additional time to file yet
another reply brief in light of the Court's willingness to consider Plaintiff's affidavit. [Filing No.
39.] Thus, on March 11, 2021, Defendant submitted its third reply brief on this matter. [Filing
No. 40.]
                                                  3
Case 1:20-cv-03198-JMS-MG Document 42 Filed 03/23/21 Page 4 of 8 PageID #: 314




justice are universally acknowledged to be vested, by their very creation, with power to impose

silence, respect, and decorum, in their presence, and submission to their lawful mandates."

(Internal citations, quotation marks, and brackets omitted)); Fuery v. City of Chicago, 900 F.3d

450, 452 (7th Cir. 2018) ("District courts possess certain inherent powers, not conferred by rule

or statute, to manage their own affairs so as to achieve the orderly and expeditious disposition of

cases. That authority includes the ability to fashion an appropriate sanction for conduct which

abuses the judicial process." (Internal citation and quotation marks omitted)); Ramirez v. T&H

Lemont, Inc., 845 F.3d 772, 776 (7th Cir. 2016) ("Apart from the discovery rule, a court has the

inherent authority to manage judicial proceedings and to regulate the conduct of those appearing

before it, and pursuant to that authority may impose appropriate sanctions to penalize and

discourage misconduct. . . . Any sanctions imposed pursuant to the court's inherent authority

must be premised on a finding that the culpable party willfully abused the judicial process or

otherwise conducted the litigation in bad faith.").

       Here, Plaintiff's response lacks any remorse or acknowledgement that his conduct has

caused substantial harm and cost to Defendant. Plaintiff's declaration largely focuses on his

Twitter activity and why he feels it was not harassment or breaking any confidentiality

agreement. [Filing No. 31-1, at ECF p. 1-5.] However, Plaintiff also admits to acting out of

anger and "not heeding counsel's instructions to stop contacting them." [Filing No. 31-1, at ECF

p. 4.] In addition, Plaintiff admits to calling Defendant and claiming to be someone other than

himself. [Filing No. 31-1, at ECF p. 3.]

       Plaintiff's own admissions amount to sanctionable conduct, and the Court has little

difficulty concluding Plaintiff committed the other conduct of which Defendant complains. By

any account, Plaintiff has repeatedly, incessantly, and inappropriately contacted Defendant and



                                                  4
Case 1:20-cv-03198-JMS-MG Document 42 Filed 03/23/21 Page 5 of 8 PageID #: 315




its employees, partners, and family members through various means. The record reflects that

Plaintiff's conduct was willful. The Court made it clear to Plaintiff during the March 4, 2021,

telephonic status conference that his conduct was not appropriate and admonished him about

engaging in any such additional conduct. [Filing No. 39.] Courts in other jurisdictions have

concluded that similar conduct is sanctionable. See, e.g., Fidelity Nat. Title Ins. Co. of New York

v. Intercounty Nat'l Title Ins. Co., No. 00 C 5658, 2002 WL 1433717, at *13 (N. D. Ill. July 2,

2002) (sanctioning litigant who sent opposing party's employees and counsel letters threatening

indictments for perjury and obstruction of justice).2

       Therefore, Plaintiff's conduct is sanctionable. See, e.g., Tucker v. Williams, 682 F.3d

654, 661-62 (7th Cir. 2012) ("Sanctions imposed pursuant to the district court's inherent power

are appropriate where a party has willfully abused the judicial process or otherwise conducted

litigation in bad faith."). Possible sanctions range from a verbal admonishment to an award of

fees and costs, to dismissal of the lawsuit. See, e.g., Chambers, 501 U.S. at 45, 111 S. Ct. at

2133 ("[O]outright dismissal of a lawsuit . . . is a particularly severe sanction, yet is within the

court's discretion. Consequently, the less severe sanction of an assessment of attorney's fees is




2
  Plaintiff argues that his conduct was permissible under the First Amendment. [Filing No. 31,
at ECF p. 4.] The Court need not reach these arguments, because, as noted above, Plaintiff
admitted to actions which amount to harassment and warrant sanctions. However, Plaintiff's
general assertion of First Amendment protections are flawed. The First Amendment does not
allow a person to make harassing or threatening communications, and the Court's inherent
authority to manage proceedings before it provides a basis for admonishing Plaintiff's conduct.
See, e.g., U.S. v. Parr, 545 F.3d 491, 496-97 (7th Cir. 2008) ("[T]he First Amendment does not
preclude restrictions on certain categories of speech having little or no social value, and threats
are one such category."); Mohammed v. Anderson, 833 Fed. App'x 651, 655 (7th Cir. 2020)
("Mohammed's contention that his rights under the First Amendment insulate him from litigation
sanctions also fails. Speech during legal proceedings may warrant protection, but the First
Amendment does not shield a party from sanctions in a civil lawsuit."), cert denied, No. 20-
6318, 2021 WL 161069 (U.S. Jan. 19, 2021).


                                                   5
Case 1:20-cv-03198-JMS-MG Document 42 Filed 03/23/21 Page 6 of 8 PageID #: 316




undoubtedly within a court's inherent power as well." (Internal citations and quotation marks

omitted)). Selecting an appropriate sanction is a matter within the Court's discretion. See, e.g.,

Eckes v. Ocheltree, No. 2:18-cv-559-JRS-DLP, 2020 WL 1244468, at *2 (S.D. Ind. March 16,

2020) ("Exercising that authority and selecting an appropriate sanction is a matter within the

Court's discretion.") However, the sanction imposed generally should be commensurate with the

misconduct. See Fuery, 900 F.3d at 464 ("[I]issuing a judgment is a powerful sanction and one

that should be used judiciously after determining that there is a clear record of contumacious

conduct after considering the egregiousness of the conduct in question in relation to all aspects of

the judicial process and considering whether less drastic sanctions are available." (Internal

citation, quotation marks, and ellipses omitted)); Allen v. Chicago Transit Auth., 317 F.3d 696,

703 (7th Cir. 2003) ("In general the severity of a sanction should be proportioned to the gravity

of the offense.").

        In the case at hand, Plaintiff's behavior is particularly concerning because it was ongoing

and designed to harass or intimidate Defendant and its employees. Moreover, the conduct

appears to have continued even after Plaintiff's counsel advised him to stop. On the other hand,

the conduct appears to have ceased, though the Court was concerned enough about Plaintiff's

misbehavior that it ordered Plaintiff and counsel to appear at a status conference so the Court

could directly address the concerns with Plaintiff.

        Thus, at this juncture, dismissal is too harsh a sanction. However, Plaintiff's conduct

caused Defendant to incur legal costs. Defendant attempted, with no success, to ask Plaintiff to

cease his harassing and threatening conduct without Court intervention. Since those actions were

unsuccessful, Defendant next sought assistance from the Court by filing the instant motion for

order to show cause. [Filing No. 18.] The process of getting this issue resolved has led to



                                                 6
Case 1:20-cv-03198-JMS-MG Document 42 Filed 03/23/21 Page 7 of 8 PageID #: 317




further time and expense, including a telephonic status conference with the Court and the

briefing that necessarily stemmed from Defendant's motion.3 Accordingly, the magistrate judge

recommends that Plaintiff be admonished for his actions and be ordered to reimburse

Defendant's costs and expenses necessitated in filing and briefing the instant motion for order to

show cause.



IV.    Conclusion

       For reasons stated above, Defendant's motion should be granted. [Filing No. 18.]

Plaintiff's behavior is sanctionable. Accordingly, the magistrate judge recommends the

following relief:

       1)      Plaintiff should be admonished for his conduct.

       2)      Plaintiff should pay Defendant's costs and fees for having to file and brief the

motion for order to show cause.

       3)      Plaintiff should be ordered to cease any further harassment of Defendant and

       Defendant's employees, including via telephone, email, and social media. Any future

       such conduct by Plaintiff should result in further sanctions, including possible dismissal

       of this action.




3
  Plaintiff's counsel's conduct also has caused Defendant to incur legal expenses. Counsel failed
to timely submit a response brief, and when he finally did, counsel failed to submit a properly
signed affidavit. As a result, Defendant was needlessly forced to spend additional time on this
matter, evidenced by the three reply briefs Defendant filed. If Defendant files a motion seeking
attorneys fees, Plaintiff's counsel may be responsible for fees Defendant incurred as a result of
counsel's missteps.

                                                 7
Case 1:20-cv-03198-JMS-MG Document 42 Filed 03/23/21 Page 8 of 8 PageID #: 318




        4)      The parties should be ordered to confer and attempt to informally resolve the fees

        and costs noted above. If they cannot do so, Defendant should be invited to file a fee

        petition within 28 days of the adoption of this order.4



        Any objection to the magistrate judge's report and recommendation shall be filed with the

Clerk in accordance with 28 U.S.C. § 636(b)(1). Failure to file timely objections within fourteen

days after service shall constitute waiver of subsequent review absent a showing of good cause

for such failure.

         Date: 3/23/2021      _______________________________
                               Tim A. Baker
                               United States Magistrate Judge
                               Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email



4
  Fees incurred for filing a motion for fees and costs are also generally recoverable. See, e.g.,
Brehmer v. Rolls Royce Corp., No. 1:19-cv-2470-JPH-TAB, 2019 WL 6715387, at *4, n.3 (S.D.
Ind. Dec. 10, 2019) ("Fees related to a motion for fees and costs are also reimbursable."); Nevins
v. Med-1 Solutions, LLC, No. 1:18-cv-763-JMS-MPB, 2018 WL 5118437, at *5 (S.D. Ind. Oct.
22, 2018) ("In a typical fee-shifting scenario, plaintiffs may recover fees incurred during fee
litigation." (Internal citations omitted)). Therefore, Plaintiff and his counsel should make every
effort to resolve this fee issue without making Defendant file a petition and increase the expenses
at issue.
                                                  8
